DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CATHERINE HOSN,
                             Appellant,

                                     v.

           ROCHELLE GORDY, as Trustee of the ROCHELLE
                  GORDY REVOCABLE TRUST,
                          Appellee.

                               No. 4D20-2459

                           [December 2, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE16-
009064.

   Mark T. Packo of Ged Lawyers, LLP, Boca Raton, for appellant.

    Charles M-P George of Law Offices of Charles M-P George, Coral Gables,
for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.